DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 02/09/22 is acknowledged.  The traversal is on the ground(s) that the office action provided no sufficient reason to support an assertion that the species are indeed are indeed patentably distinct and that the burden is on the examiner to provide reasons to support any conclusion related to patentable distinction.  This is not found persuasive because the restriction is not amongst species but rather independent inventions, each of which is independent for at least the reasons of record.  
Applicant notes the office characterized Groups I, II and III as a product and process of use and asserts the “office action provides no suggestion of a materially different process, no evidence to show that such a process can be performed as the office action alleges and provides no examples in support of the conclusion.”  Applicant asserts a search of all of these claims would not impose a serious burden on the Office.  
The Examiner respectfully disagrees.  The products of groups II and III are not limited for use in the manner as recited by group I.  
More specifically, with respect to group II, the water in oil emulsion of claims 9-17 can be used in a variety of processes and is in no way limited to use in a subterranean environment, i.e., the emulsion can be used in industrial applications, and/or above ground.  Additionally, the water-in-oil emulsion of group II, when used in a subterranean formation, can be used in any manner therein and is not necessarily limited to a method of conformance control.  For example, in the subterranean formation under conditions sufficient for the aqueous phase to form a gel that blocks flow of water…into the wellbore.”  Group II, however, does not even require separation of phases and/or gelling of the aqueous phase alone.  As such, the emulsion of Group II can be used in applications wherein no gel is formed, a gel is formed with both phases and/or a gel is formed in an application that is not in a subterranean formation.  Group II is not limited to use in the manner required by Group I, and, as such, a serious search burden exists in that a plethora of additional search queries would be required, and references pertaining to Group II may not be applicable to Group I, and vice versa.  
With regard to Group III, it is the position of the Office that such a gel can be used in a variety of processes and is also in no way limited to use in a subterranean environment, i.e., the gel can be used in industrial applications, and/or above ground.  Additionally, gel, when used in a subterranean formation, can be used in any manner therein and is not necessarily limited to a method of conformance control; for example, gels are known to be used in a well with well treatment fluids in order to impart viscosity thereto; as such, the gel of Group III is not limited to use in the manner as claimed by group I.  Additionally, claim 1 requires the continuous aqueous phase form a gel in the subterranean formation under conditions sufficient for the aqueous phase to form a gel that blocks flow of water…into the wellbore.”  Group III, however, does not even require separation of phases and/or gelling of the aqueous phase alone.  As such, the gel of Group III can be used in alternative methods outside of those encountered in a subterranean formation, as well as in alternative methods within a subterranean formation.  As such, a serious 
With regard to Groups I and IV, Applicant asserts the Office has not provided any evidence that the species are distinct.  The Examiner respectfully disagrees, first noting, the inventions of Groups I and IV are distinct.  Groups I and IV are mutually exclusive in that Group IV provides a manner of mixing components of a fluid that can be used in any application while Group I is used in a method of conformance control.  The inventions are not deemed obvious variants, however, should Applicant so attest, such should be made of record.  Additionally, the inventions have a materially different mode of operation and effect.  Invention I provides a Pickering emulsion and injection thereof into a subterranean formation in a manner that causes separation of the emulsion, so as to provide the effect of the aqueous phase forming a gel and blocking a portion of the subterranean formation.  Invention IV, however, provides a manner of mixing organoclay particles in an oily phase with an aqueous phase to have the effect of forming a water-in-oil emulsion.  Such an invention is not claimed to operate in a manner wherein it forms a gel under conditions encountered in a formation and/or wherein the aqueous phase separates therefrom.  As such, a burden exists in that a search would require additional queries in an expansive list of applications that are outside of those in a subterranean formation; additionally, prior art that may read on the formation of the emulsion, may not necessarily provide for a method of conformance control as is required by Group I, and vice versa.  
The requirement is still deemed proper and is therefore made FINAL.
The Examiner notes, Applicant has elected Group I.  Since a burden has been established with respect to the search thereof with respect to each of Groups II, III and IV, the restriction is maintained.  Applicant’s additional arguments pertaining to the separation of Groups II and III, II and IV, and III and IV are considered moot.  
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Examined notes, several references are included in the description provided in the specification as filed, but they are not cited on an IDS of record.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code within the paragraph bridging pages 11-12. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: On page 13, in the paragraph beginning with “The organoclay is present,” line 6 thereof, “ab out” should be replaced with -about-.  

The attempt to incorporate subject matter into this application by reference to Mohamed, A.I.A on page 20 is ineffective because the reference is to a publication.  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “a temperature of at least 90°C.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1 recites “a gel having a gel strength of E, F, G, H or I.”  This phrase renders the claim indefinite in that such gel strength descriptions themselves are relative and not clearly defined.  Although Table 1 of the specification provides a description for each of the recited gel strength codes claimed, such descriptions are not definite.  E describes a “barely” flowing gel, F, a “highly” “deformable” non-flowing gel, G, a “moderately” “deformable” non-flowing gel, H, a “slightly” deformable non-flowing gel and I, a “rigid” gel.  Such descriptions, however, use relative terms that are not explicitly definable, and, as such, render the claim indefinite.  The terms “barely,” “highly,” “moderately,” “slightly,” “deformable,” and “rigid” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although one of ordinary skill in the art may be familiar with the Sydnask gel strength code, the claiming of such codes is improper due to the relative nature of the definition given thereby.  The 
For examination purposes, the “gelling” step of claim 1 will be considered as -gelling the continuous aqueous phase in the subterranean hydrocarbon reservoir under conditions sufficient for the aqueous phase to form a gel that blocks the flow of water from the hydrocarbon reservoir into the wellbore.
Claims 2-8, dependent upon independent claim 1, are rejected herein by virtue of their dependency upon a rejected base claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade name LEVASIL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is the silane-modified colloidal silica and, accordingly, the identification/description is indefinite.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name CLOISITE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the organoclay particles and, accordingly, the identification/description is indefinite.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “a temperature of at least 90°C.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of temperature range Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  
US 10,329,169 discloses the use of colloidal silica particles in an emulsion for the purpose of promoting the separation of oil from water; such, however, are disclosed as used in the treatment of waste water, and not for separating a water-in-oil Pickering emulsion in a hydrocarbon reservoir so as to enable the gelling of the continuous aqueous phase thereof.
US 10,351,756 discloses the separating of an emulsion in a formation so as to gel the aqueous phase thereof; the emulsion is further suggested to include an organoclay.  The reference, however, fails to suggest the inclusion of a silane modified colloidal silica therein, and/or the formation of a Pickering emulsion used for such a purpose. 
US 2008/0009424 discloses the formation of a gel after an emulsion breaks within a formation.  The gelant is first emulsified in oil prior to injection.
US 9,951,593 discloses organoclays used as an emulsifier to enhance the strength of an emulsified polymeric water in oil emulsion.  The emulsion is further disclosed to separate within a porous formation so as to form a plugging gel therein.  The reference, however, fails to disclose, teach and/or suggest a Pickering emulsion and/or colloidal silica as claimed.
US 2021/0230470 discloses a Pickering emulsion that gels in situ in a porous formation, wherein gelation supporting amounts of surfactants are included therein.  The reference, however, fails to disclose, teach and/or suggest the inclusion of an organoclay therein and/or separation of the emulsion prior to gelation thereof as claimed.
US 2009/0078417 discloses the inclusion of colloidal silica in an emulsion used for plugging a formation with a gelation activator of calcium chloride and sodium hydroxide.  The emulsion, however, is not disclosed to separate in the formation in the manner as instantly claimed.  
US 2003/0029615 discloses an emulsion, which, upon shearing, preferably through the drilling bit, inverts so that the rupture of the emulsion droplets releases the crosslinking activator into the water phase thus forming a gel structure.
US 4,442,241 discloses an emulsion that includes clay for plugging a formation wherein the emulsion breaks so as to cause the emulsified water to react with a cement to form a solid coating on the filter cake and plug a porous area.
US 4,008,096 discloses an asphalt containing emulsion that includes a pH increasing reactant so as to induce breaking of the emulsion and form an asphalt plug.  
US 3,852,234 discloses water in oil emulsions that are passed through a static mixer in which a confined stream follows a tortuous or winding path in contact with helical elements or other motionless elements with change of direction or even reversal of direction and by thus producing a sufficiently high turbulence in terms of a high Reynolds number incipient inversion of the water-in-oil emulsion to an oil-in-water emulsion can be obtained; the oil-in-water emulsion is further suggested to break so as to releasing the polymer or gum in water shortly after.
As such, claims 1-8 are allowable over the prior art.  Applicant’s assistance in amending the claims to overcome the 112 rejections of record, as set forth, as well as the cancelation of non-elected claims 9-20 is requested in order to facilitate an issuance of a notice of allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See prior art cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/17/22